     Case 2:21-cv-00166-VAP-AGR Document 12 Filed 03/10/21 Page 1 of 4 Page ID #:54



1     Anoush Hakimi (SBN 228858)
2     anoush@handslawgroup.com
      Peter Shahriari (SBN 237074)
3
      peter@handslawgroup.com
4     Ani Avetisyan (SBN 266679)
      ani@handslawgroup.com
5
      Laura Steven (SBN 332168)
6     laura@handslawgroup.com
7
      THE LAW OFFICE OF HAKIMI & SHAHRIARI
      1800 Vine Street
8     Los Angeles, CA 90028
9     Telephone: (888) 635-2250
      Facsimile: (213) 402-2170
10

11    Attorneys for Plaintiff
      JAMES SHAYLER
12

13
                           UNITED STATES DISTRICT COURT
14

15
                         CENTRAL DISTRICT OF CALIFORNIA

16

17
      JAMES SHAYLER,                                 Case No.: 2:21-cv-00166-VAP-AGR
18
                   Plaintiff,                        Hon. Virginia A. Phillips
19

20    vs.
21                                                   REQUEST TO ENTER DEFAULT
      10616 PICO, LLC, a California                  AGAINST DEFENDANT 10616
22    Limited Liability Company; and DOES            PICO, LLC PURSUANT TO RULE
23
      1-10,                                          55(A) OF THE FEDERAL RULES
24                 Defendants.                       OF CIVIL PROCEDURE

25                                                   Action Filed: January 8, 2021
26                                                   Trial Date: Not Set
27

28

      ____________________________________________________________________________________________
                                                                     REQUEST TO ENTER DEFAULT
                                                                   CASE NO.: 2:21-cv-00166-VAP-AGR
     Case 2:21-cv-00166-VAP-AGR Document 12 Filed 03/10/21 Page 2 of 4 Page ID #:55



1           Plaintiff James Shayler (hereinafter referred to as “Plaintiff”) hereby
2
      requests that the Clerk of the above entitled Court enter default in this matter
3

4     against defendant, 10616 PICO, LLC (“Defendant”), on the ground that Defendant
5
      has failed to respond to the Complaint within the time prescribed by the Federal
6

7
      Rules of Civil Procedure (the “Rules”).

8           Pursuant to Rule 4 of the Rules Plaintiff served the Summons, Complaint
9
      and other case initiating documents on Defendant on January 27, 2021 (by mail
10

11    after substitute service), as evidenced by the proof of service attached as Exhibit A
12
      to the Declaration of Peter Shahriari filed concurrently herewith (“Shahriari
13

14
      Decl.”) in Support of the Request for Entry of Default.

15          The applicable time limit for Defendant to respond to this action under Rule
16
      12 of the Rules expired on March 1, 2021.
17

18          Plaintiff warned Defendant about default. Despite the warning, Defendant
19
      has failed to file any responsive pleading as of today.
20

21
            Rule 12 of the Rules dictates when a responsive pleading is due, certain

22    defenses that may be made before filing a responsive pleading, and when and how
23
      those defenses may be raised. The only responses that are acceptable under the
24

25    Rules are as follows:
26
                1. An answer per Rule 12 (a)(1)(A) (an “Answer”);
27
                2. A motion, asserting any of the following defenses (a “12(b) Motion”)
28

      ____________________________________________________________________________________________
                                                                     REQUEST TO ENTER DEFAULT
                                                                   CASE NO.: 2:21-cv-00166-VAP-AGR
     Case 2:21-cv-00166-VAP-AGR Document 12 Filed 03/10/21 Page 3 of 4 Page ID #:56



1
                   per Rule 12(b):
2
                       a. lack of subject-matter jurisdiction;
3
                       b. lack of personal jurisdiction;
4
                       c. improper venue;
5
                       d. insufficient process;
6
                       e. insufficient service of process;
7
                       f. failure to state a claim upon which relief can be granted; and
8

9
                       g. failure to join a party under Rule 19.

10
                3. A motion for judgment on the pleadings (a “Motion for JOPL”) per

11                 Rule 12(c);
12              4. A motion for more definitive statement (a “Motion for More
13                 Definitive Statement”) per Rule 12(d); and
14              5. A motion to strike per Rule 12 (f) (a “Motion to Strike”).
15          Defendant has not filed a motion to further extend the time to respond, and
16    Plaintiff has not stipulated to an extension of time for Defendant to respond to the
17    Complaint.
18          Defendant 10616 PICO, LLC has therefore failed to plead or otherwise
19    respond to the summons and complaint.
20          Defendant 10616 PICO, LLC is neither a minor, an incompetent person or
21
      currently in military service.
22
            This request is based on the attached Declaration of the Attorney for
23
      Plaintiff, Peter Shahriari.
24

25
      ///
26

27    ///
28
      ///
      ____________________________________________________________________________________________
                                                                     REQUEST TO ENTER DEFAULT
                                                                   CASE NO.: 2:21-cv-00166-VAP-AGR
     Case 2:21-cv-00166-VAP-AGR Document 12 Filed 03/10/21 Page 4 of 4 Page ID #:57



1      Dated: March 10, 2021               THE LAW OFFICE OF HAKIMI &
2                                          SHAHRIARI
3

4
                                           By:      /s/Peter Shahriari
5
                                                 Peter Shahriari, Esq.
6                                                Attorneys for Plaintiff James Shayler
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      ____________________________________________________________________________________________
                                                                     REQUEST TO ENTER DEFAULT
                                                                   CASE NO.: 2:21-cv-00166-VAP-AGR
